STRINGER, Judge.
Michael Hunter challenges the trial court’s order dismissing his motion for clarification of sentence. We affirm the trial court’s order without comment and note only-that pursuant to Gethers v. State, 838 So.2d 504 (Fla.2003), Hunter is not entitled to credit against his Hendry County sentence from the date the detainer from Hendry County was lodged against him while he was in jail in Palm Beach County awaiting disposition of his charges there. The court in Gethers held that “[o]nly if the prisoner is subject to release but is being held because a detainer has been lodged can it be said that the prisoner is in custody pursuant to the detainer.” Id. at 507.
Affirmed.
WHATLEY and NORTHCUTT, JJ., concur.